[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 04-15428                ELEVENTH CIRCUIT
                                                             MAY 10, 2005
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

       D. C. Docket Nos. 01-01414-CV-MHS-1 and 01-01749-CV-MHS

QUEEN STARKS,

                                                     Plaintiff-Appellant,

LEVI BREEDLOVE

                                                     Movant-Appellant,
                                   versus

MCCALLA, RAYMER, PADRICK,
COBB, NICHOLS & CLARK, LLC,
CHRISSA HAMMOND, in official
capacity and personally, et. al,

                                                     Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (May 10, 2005)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
       In an earlier opinion, this Court affirmed in part, and vacated and remanded

in part the district court’s imposition of sanctions against Levi Breedlove for the

submission of a fraudulent letter into the record. We affirmed the imposition of

sanctions, but vacated and remanded because the district court failed to consider

Breedlove’s financial state prior to determining the proper amount of sanctions.

On remand, the district court found Breedlove had the ability to pay $35,145.75

for the submission of the fraudulent letter. Also before the district court were two

related matters not addressed in the appeal: (1) the appropriate amount of

sanctions against Breedlove for filing a frivolous motion to stay, and (2) McCalla,

Raymer, Padrick, Cobb, Nichols & Clark’s (McCalla’s) motion for an award of all

attorneys’ fees, costs, and expenses incurred in defending this suit. Breedlove

appeals the district court’s (1) award of sanctions in the amount of $43,890.83

against him (the amount of McCalla’s expenses and attorneys’ fees for the

frivolous motion to stay), (2) award of non-monetary sanctions against him, and

(3) finding he had the ability to pay a total of $79,036.58 ($35,145.75 plus

$43,890.83) in sanctions.1

       1
          In his initial brief, Breedlove also appeals a May 29, 2003 order denying Breedlove’s
request for a deposition and his Rule 60(b) motion. This order was not timely appealed and we
do not address it.
        Breedlove further appeals the district court’s procedure for determining his ability to pay,
including the district court’s April 4, 2004 order requiring him to file with the court evidence of
his current financial condition, a May 25, 2004 order allowing discovery on his financial

                                                 2
       After a careful review of the record and the parties’ briefs, we find the

district court did not abuse its discretion and affirm for the reasons stated in the

district court’s well-reasoned September 30, 2004 order.2

       AFFIRMED.




condition, and a June 30, 2004 order extending the time for McCalla to conduct discovery. We
affirm the district court as to these issues.
       2
         Even though Breedlove no longer represents his client Queen Starks, he appeals the
sanctions against her as well. Of course, because he is not Starks’ attorney, he lacks standing to
challenge the sanctions against her. See Smith v. South Side Loan Co., 567 F.2d 306, 307 (5th
Cir. 1978).

                                                 3